             Case 1:19-cr-10080-NMG Document 755 Filed 01/22/20 Page 1 of 9



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                              Case No. 1:19-cr-10080-NMG

                   Plaintiff,
                                                       FILED UNDER SEAL
            vs.
                                                       DO NOT SCAN
DAVID SIDOO, et al.

                   Defendants.


                      AMY AND GREGORY COLBURN’S MOTION
                   FOR LEAVE TO SERVE PRETRIAL SUBPOENAS ON
              THE COLLEGE BOARD AND EDUCATIONAL TESTING SERVICE

            Pursuant to Federal Rule of Criminal Procedure 17(c)(1), Defendants Amy and Gregory

Colburn (“the Colburns”) move this Court for leave to serve subpoenas on the College Board and

Educational Testing Service (“ETS”) to produce specified records that will assist the Colburns’

defense at trial. Copies of the proposed subpoenas are attached as Exhibits (“Ex.”) A and B (“the

proposed subpoenas”).

I.          Background

            The Colburns are two of 19 defendants charged in a multi-count indictment in the

“Varsity Blues” prosecution. The charges against the Colburns center around their relationship

with Rick Singer, whom the Colburns retained to help prepare their child for the Scholastic

Aptitude Test (“SAT”) and for advice on his college search. Based on their relationship with Mr.

Singer, the government has charged the Colburns with two violations of the federal criminal

code: (1) conspiracy to commit mail and wire fraud and honest services mail and wire fraud; and

(2) conspiracy to commit money laundering. See Fourth Superseding Indictment (“FSI”), ¶¶ 370,




                                                   1
5892006.1
             Case 1:19-cr-10080-NMG Document 755 Filed 01/22/20 Page 2 of 9



374 (ECF No. 732).1

            In particular, the government alleges that the Colburns “agreed with Singer to pay

$25,000 to have [Mark] Riddell pose as a proctor for their son’s SAT exam and secretly correct

his answers.” FSI at ¶ 97. On March 10, 2018 Thomas Colburn took the SAT. Id. at ¶ 105. The

government alleges that Mr. Riddell proctored the exam and that Mr. Dvorskiy was the

administrator of the exam for the College Board. Id. at ¶ 32. According to the government, after

Thomas Colburn completed his exam, Mr. Riddell “reviewed and corrected [Thomas Colburn’s]

answers” and achieved a score of 1190 out of a possible 1600. Id. at ¶¶ 107-108.2 The

government claims that Mr. Dvorskiy subsequently transmitted the corrected exam to the

College Board. Id. at 109.

II.         The Proposed Subpoenas

            The Colburns have prepared identical subpoenas to The College Board and ETS. The

College Board is a nonprofit organization that “connects students to college success and

opportunity.”3 ETS is a nonprofit organization that develops and administers exams and

programs, including the SAT, on behalf of the College Board.4



                1.




1
  The Colburns were not charged with “college admissions” allegations, and they were not implicated in any
additional charges in either the Third Superseding Indictment or the FSI (i.e. federal program bribery, standalone
fraud, or tax fraud counts).
2
  To date, more than 10 months after the initial indictment was returned, the government has not produced any
information to the Colburns related to this allegation.
3
    See https://about.collegeboard.org/overview
4
    See https://www.ets.org/about/faq



                                                          2
5892006.1
             Case 1:19-cr-10080-NMG Document 755 Filed 01/22/20 Page 3 of 9



                 2.




                         Because it is unclear to the Colburns whether the College Board or ETS

maintains this information, identical subpoenas have been prepared to each organization.5

III.        Argument

            A.        Legal Standard

            Rule 17(c)(1) provides as follows:

                      A subpoena may order the witness to produce any books, papers,
                      documents, data, or other objects the subpoena designates. The
                      court may direct the witness to produce the designated items in
                      court before trial or before they are to be offered in evidence.
                      When the items arrive, the court may permit the parties and their
                      attorneys to inspect all or part of them.

The Supreme Court has recognized that the “chief innovation” of Rule 17 was to “expedite the

trial by providing a time and place before trial for the inspection of subpoenaed materials . . .”

U.S. v. Nixon, 418 U.S. 683, 698-99 (1974) (emphasis in original), citing Bowman Dairy Co. v.

United States, 341 U.S. 214 (1951).

            To satisfy Rule 17(c)(1), the proponent of the subpoena must establish:

                      (1) that the documents are evidentiary and relevant; (2) that they
                      are not otherwise procurable reasonably in advance of trial by
                      exercise of due diligence; (3) that the party cannot properly prepare
                      for trial without such production and inspection in advance of trial
                      and that the failure to obtain such inspection may tend
                      unreasonably to delay the trial; and (4) that the application is made

5
  ETS claims that it “develops and administers the SAT . . . on behalf of the College Board,” that the College Board
“sponsors these testing programs and decides how they will be constructed, administered and used,” and that “the
College Board is our largest client . . .” See https://www.ets.org/about/faq, accessed January 14, 2020. The precise
relationship between the entities and their respective roles regarding the information sought in the subpoenas is
unclear.

                                                         3
5892006.1
             Case 1:19-cr-10080-NMG Document 755 Filed 01/22/20 Page 4 of 9



                   in good faith and is not intended as a general ‘fishing expedition.’

Nixon, 418 U.S. at 699-700, citing U.S. v. Iozia, 13 F.R.D. 335, 338 (S.D.N.Y. 1952). In essence,

the moving party must show (1) relevancy, (2) admissibility, and (3) specificity with respect to

the proposed subpoena. See Nixon, 418 U.S. at 700; see also U.S. v. La Rouche Campaign, 841

F.2d 1176, 1179 (1st Cir. 1988). “The test . . . is whether the subpoena constitutes a good faith

effort to obtain identified evidence rather than a general ‘fishing expedition’ that attempts to use

the rule as a discovery device.’” U.S. v. Cuthbertson, 630 F.2d 139, 144 (3d Cir. 1980). The trial

court has discretion to determine if Rule 17(c) is satisfied with respect to a subpoena requiring

pretrial production of information. See La Rouche Campaign, 841 F.2d at 1180; see also U.S. v.

Lieberman, 608 F.2d 889, 904 (1st Cir. 1979); U.S. v. Liddy, 478 F.2d 586, 587-88 (D.C. Cir.

1972).

            B.     The Proposed Subpoenas Should Be Issued

            The proposed subpoenas easily satisfy these standards.

                   1.     The Requested Information is Relevant

                          a.




                                                     4
5892006.1
            Case 1:19-cr-10080-NMG Document 755 Filed 01/22/20 Page 5 of 9




                      b.




                                          5
5892006.1
            Case 1:19-cr-10080-NMG Document 755 Filed 01/22/20 Page 6 of 9




                                          6
5892006.1
             Case 1:19-cr-10080-NMG Document 755 Filed 01/22/20 Page 7 of 9



            In short, because there is a “sufficient likelihood that the evidence is relevant to the

offenses charged in the indictment,” see Nixon, 418 U.S. at 700, the proposed subpoenas should

issue.

                   2.      The Records Are Likely to be Admissible




            In short, because there is a “sufficient preliminary showing” that the requested evidence

is admissible with respect to the charged offenses, the Motion should be allowed. See Nixon, 418

US at 700.

                   3.      The Requests Are Specific

            Finally, the requests in the proposed subpoenas are specific.




IV.         Conclusion

            The proposed subpoenas are targeted and specific and will yield evidence that is likely to

be admissible at trial and relevant to the Colburns’ defenses. It is a “good faith effort to obtain

identified evidence.” See La Rouche Campaign, 841 F.2d at 1179. Therefore, the Colburns

respectfully request that the Court allow the instant Motion and issue the proposed subpoenas.

                                                      7
5892006.1
             Case 1:19-cr-10080-NMG Document 755 Filed 01/22/20 Page 8 of 9




                                                 Respectfully submitted,


                                                 /s/ David S. Schumacher
                                                 David S. Schumacher (BBO #647917)
                                                 HOOPER, LUNDY & BOOKMAN, P.C.
                                                 470 Atlantic Avenue, Suite 1201
                                                 Boston, MA 02210
                                                 (617) 532-2700
                                                 (617) 345-3927 (fax)
                                                 dschumacher@health-law.com

                                                 Patric Hooper (Pro Hac Vice)
                                                 HOOPER, LUNDY & BOOKMAN, P.C.
                                                 1875 Century Park East, Suite 1600
                                                 Los Angeles, California 90067-2517
                                                 (310) 551-8111
                                                 (310) 551-8181 (fax)
                                                 phooper@health-law.com

                                                 Jordan Kearney (Pro Hac Vice)
                                                 HOOPER, LUNDY & BOOKMAN, P.C.
                                                 575 Market Street, Suite 2300
                                                 San Francisco, CA 94105
                                                 (415) 875-8500
                                                 (415) 875-8519 (fax)
                                                 jkearney@health-law.com

                                                 Counsel for Amy and Gregory Colburn

DATED: January 21, 2020
                                     RULE 7.1 CERTIFICATION

            Undersigned counsel certifies that, on January 10, 2020, he conferred with counsel for the

government, and the government takes no position on the Motion.




                                                    8
5892006.1
             Case 1:19-cr-10080-NMG Document 755 Filed 01/22/20 Page 9 of 9




                                    CERTIFICATE OF SERVICE

            I, David S. Schumacher, counsel for the Defendant, hereby certify that this document

filed through the CM/ECF system will be sent electronically to the registered participants as

identified on the NEF and paper copies will be sent to those indicated as non-registered

participants on January 21, 2020.

                                                               David S. Schumacher
                                                               David S. Schumacher




                                                    9
5892006.1
